Citation Nr: 1746003	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-41 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for osteochondritis of the left rib cage, also claimed as a rib cage disorder and fractured ribs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1994 to December 1994, January 2005 to January 2006, and from May 2010 to December 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran initially perfected his appeal on 14 issues.  Subsequently, in a February 2014 statement submitted prior to certification of this appeal to the Board, the Veteran stated he wished to withdraw his appeals on the issues of entitlement to an increased initial evaluation for residuals of traumatic brain injury with headache and memory loss, as well as service connection for fibromyalgia, a right shoulder condition, a left knee condition, chronic fatigue syndrome, and a skin rash.  In a February 2015 rating decision, the Veteran was granted service connection for a back disorder, neck disorder, right knee condition, right ankle condition, left shoulder, and sleep disorder.  In a June 2017 rating decision, the Veteran was granted service connection for a right foot condition.  As such, these issues are no longer before the Board.  

In his October 2010 VA Form 9 appeal, the Veteran also requested to appear at a hearing at a local VA office before a member of the Board.  He was scheduled to appear at a Board hearing in July 2017, however, the Veteran subsequently cancelled his hearing.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's osteochondritis is manifested by subjective accounts of pain without functional loss or other evidence of functional impairment or other abnormality.

CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for osteochondritis of the left rib cage have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5399-5297 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

The Veteran contends that his osteochondritis of the left rib cage, diagnosed in his medical records as costochondritis, warrants a compensable disability rating. 

The Veteran's disability is rated by analogy under DC 5299-5297.  See 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that the disability was rated under the criteria for removal of ribs.  

Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  Accordingly, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  Diagnostic Code 5297, under which the Veteran is currently rated, states that removal of one rib or resection of two or more ribs without regeneration warrants a 10 percent disability rating.  A 20 percent rating requires removal of two ribs.  Removal of three or four ribs warrants a 30 percent rating.  A 40 percent rating is assigned for removal of five or six ribs.  Removal of more than six ribs warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5297.

The Veteran could also be rated by analogy as an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  Under that code, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, DC 5321.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  See 38 C.F.R. §§ 4.47-4.51, 4.54.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Turning to the evidence of record, the Veteran was afforded a VA examination in October 2012 to assist in assessing the severity of his costochondritis.  The VA examiner noted that the Veteran fractured a left rib while in service which was treated with non-steroidal anti-inflammatory drugs (NSAIDS) and rest.  He continued to have daily dull pain in the left flank/back region that is provoked by prolonged lying, and at times, deep respirations.  X-rays taken of the chest were negative, and there was no rib fracture or bony abnormality seen.

An August 2015 VA treatment record noted the Veteran has had pain due to his rib fractures ever since a blunt trauma injury in 2005 while stationed in Iraq.  The pain was described as usually dull and pressure-like, and worse with deep breaths.

An October 2015 VA primary care note stated the Veteran continued to have back and rib pain.

Turning to an evaluation of these facts, the Board notes that the Veteran's disability, diagnosed in the medical records as costochondritis, has produced only subjective complaints of pain.  Thus, his disability manifests in a slight muscle injury which does not warrant a compensable evaluation.  Further, the evidence of record does not show that the Veteran has ever had a removal of one rib or resection of two or more ribs without regeneration.  The record does not show medical evidence of arthritis, nor does it show a limitation of motion of any joint as a result of the Veteran's costochondritis.  The Board notes that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss, but it itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran may experience pain in his chest, this symptom has not caused a functional impairment, nor has it risen to the level of severity associated with a compensable disability rating.  Accordingly, a compensable rating of the Veteran's costochondritis is not warranted at any time. 


ORDER

Entitlement to an initial compensable disability rating for osteochondritis of the left rib cage is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


